Citation Nr: 1019720	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on November 
14, 2004.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Tampa, Florida.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private 
hospital on November 14, 2004 were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  

2.  VA facilities were feasibly available to provide the 
unauthorized medical expenses incurred at a private hospital 
on November 14, 2004 and an attempt to use them before hand 
would not have been considered unreasonable by a prudent 
layperson.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on November 
14, 2004 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002 & Supp. 2009); 38 U.S.C.A. § 1725 (as in effect prior to 
October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
There is some question as to whether VCAA applies to claims 
for payment or reimbursement of unauthorized medical 
expenses.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.  

Duty to Notify

In this case, a notice that fully complied with the 
requirements of the VCAA was sent to the claimant in February 
2007.  Thereafter, he was afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case in June 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The VA 
records pertaining to the Veteran's entitlement and the 
private hospital records pertaining to the November 14, 2004 
emergency room treatment have been obtained.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

There are two programs providing for payment or reimbursement 
of unauthorized medical expenses.  One program provides for 
payment or reimbursement for treatment of an adjudicated 
service-connected disability; or a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; or any disability of a veteran 
who has a total disability, which is permanent in nature due 
to service-connected disability; or for any illness, injury, 
or dental condition in the case of a veteran who is a 
participant in a vocational rehabilitation program.  
38 U.S.C.A. § 1728 (West 2002).  The record shows the Veteran 
does not have any service-connected disabilities.  Therefore, 
he does not qualify for payment or reimbursement under this 
program and its implementing regulations, 38 C.F.R. 
§§ 17.120, 17.121.  

As a person receiving regular health care at VA medical 
centers, the Veteran does meet the threshold requirement for 
payment or reimbursement under the other program, provided by 
the Veterans Millennium Health Care and Benefits Act, 
38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. 
§ 17.1000 et seq.  To be eligible for reimbursement under 
this authority the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by 
legislation that became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Specifically, the word "shall" in the first sentence 
replaced the word "may."  This made the payment or 
reimbursement by VA mandatory and non-discretionary, if the 
requirements for such payment were satisfied.  Under both 
versions, all of the conditions set out in the remainder of 
the statute must be met in order for VA to make payment or 
reimbursement.  The provisions became effective when the law 
was signed on October 10, 2008.  There was no specific 
effective date or applicability date indicated for the 
provision, but there is a general presumption against the 
retroactive effect of new statutes.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
(i) such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no such facility agreed to accept 
such transfer; and (II) the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.  The length of treatment is not a 
matter in dispute here.  

The Board need not here determine whether § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008 is applied, the 
result is the same in this case.  

Discussion

The facts of this case are not in dispute.  On November 13, 
2004, the Veteran was injured in a motorcycle accident and 
received emergency treatment at the private hospital.  That 
treatment is not in dispute.  In the notice of disagreement, 
the hospital explained that the Veteran received a sprain of 
the neck along with contusions and abrasions.  He was then 
released from the hospital.  The following day, November 14, 
2004, he was experiencing continued neck pain.  He returned 
to the hospital emergency room.  He was treated, tests were 
done, and he was released for follow-up with his primary 
health care provider-VA.  The claim is for emergency room 
services and computerized tomography scans done at the 
private hospital on November 14, 2004.  

Reimbursement requires that the services being reimbursed be 
incurred in an emergency.  There is nothing here that 
indicates the services incurred on November 14, 2004 were 
incurred in an emergency.  The private hospital emergency 
room records show that the Veteran came from home and was 
ambulatory.  His chief complaint was neck pain characterized 
as dull and mild.  Computerized tomography studies were done 
and showed no fracture.  The emergency physician wrote that 
the Veteran was there for recheck/repeat neck X-rays.  The 
priority was non-acute.  He was discharged home with a 
diagnosis of cervical strain.  

There is nothing in these facts that could tack the emergency 
room visit on November 14, 2004 to the emergency of the 
previous day.  The evidence does not describe a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  There were no 
pains or other acute symptoms of sufficient severity that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing his health 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  Simply, 
the evidence does not describe an emergency.  

The medical records in this case form a preponderance of 
evidence showing that the expenses at issue were not incurred 
in a medical emergency.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at a private hospital on November 4, 2004 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


